Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Ronald G. DeVos, Chief Financial Officer of Nathan’s Famous, Inc., certify that: The quarterly report on Form 10-Q of Nathan’s Famous, Inc. for the period ended December 23, 2012 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and The information contained in such report fairly presents, in all material respects, the financial condition and results of operations of Nathan’s Famous, Inc. /s/ Ronald G. DeVos Ronald G. DeVos Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date: February 1, 2013 A signed original of this written statement required by Section 906 has been provided to Nathan’s Famous, Inc. and will be retained by Nathan’s Famous, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
